SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* TUCOWS INC. (Name of Issuer) Common stock, no par value (Title of Class of Securities) (CUSIP Number) August 18, 2017 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) X Rule 13d-1(c) ☐ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes ). CUSIP No. 13G Page 2 of 6 Pages Patrick J. Retzer 1. Names of Reporting Persons 2. Check the Appropriate Box if a Member of a Group (see instructions) (a) ☐ (b) ☐ 3. SEC USE ONLY 4. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (see instructions) ☐ Percent of Class Represented by Amount in Row 9 4.68% Type of Reporting Person (see instructions) IN CUSIP No. 13G Page3 of 6 Pages Item 1(a). Name of Issuer: Tucows Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 96 Mowat Avenue, Toronto, Ontario M6K 3M1 Canada Item 2(a). Name of Person Filing: Patrick J. Retzer Item 2(b). Address of Principal Business Office or, if none, Residence:PO Box 2191, Brookfield WI53008 Item 2(c). Citizenship:USA Item 2(d). Title of Class of Securities: common stock, no par value Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ☐
